United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5124                                                 September Term, 2020
                                                                       1:20-cv-00800-UNA
                                                       Filed On: September 16, 2020
Afshin Bahrampour,

              Appellant

       v.

United States Senators, John Does and Jane
Does 1-100, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 22, 2020,
be affirmed. The district court properly dismissed the case with prejudice on the ground
that appellant’s allegations are frivolous. See 28 U.S.C. § 1915A(b)(1); Neitzke v.
Williams, 490 U.S. 319, 325 (1989) (“[A] complaint . . . is frivolous where it lacks an
arguable basis either in law or in fact.”); Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C.
Cir. 1981) (“An in forma pauperis complaint is properly dismissed as frivolous . . . if it is
clear from the face of the pleading that the named defendant is absolutely immune from
suit on the claims asserted.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5124                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2